PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Restea, John, Ioan
Application No. 16/281,589
Filed: February 21, 2019
Attorney Docket No. 35103-0001.1
For: APPARATUS FOR PROPELLING FLUID, ESPECIALLY FOR PROPULSION OF A FLOATING VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 25, 2022, in response to the decision mailed February 24, 2021, dismissing the original petition to revive the above-identified application.

The petition is DISMISSED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed March 4, 2020, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on May 5, 2020. A Notice of Abandonment was mailed November 6, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) above.

A review of the record shows that an Office action was mailed on March 4, 2020.  A petition to revive cannot be granted where there is an outstanding requirement. In the instant case, the reply received does not comply with the requirements found in the Office action as petitioner has failed to make a proper Election as required in the Office action. Petitioner must include an election of the species or a grouping of patentably indistinct species to be examined. A I elect species A or B & C with or without transverse” must be included in the required reply. Accordingly, the petition to revive cannot be granted until a proper response to the Office action is received.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 https://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).